Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered May 11, 1994, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and *317sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations (see, People v Gaimari, 176 NY 84, 94). We perceive no abuse of sentencing discretion. Concur—Ellerin, J. P., Wallach, Nardelli, Rubin and Mazzarelli, JJ.